[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-13906                ELEVENTH CIRCUIT
                                                              MARCH 15, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 09-80079-CV-WPD

PAULA JOHNSON,


                                                             Plaintiff-Appellant,

                                       versus

OCWEN LOAN SERVICING,
1675 Palm Beach Lakes Boulevard
West Palm Beach, FL 33401
Successor in interest to Ocwen
Federal Bank, FSB; Registered Agent:
2711 Centerville Road, Suite 400,
Wilmington, DE 19808,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 15, 2010)
Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Paula Johnson, proceeding pro se, appeals the district court’s dismissal of

her amended complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim. Johnson argues that the district court erred in (1) dismissing her complaint

for lack of subject matter jurisdiction, (2) failing to hold an evidentiary hearing on

Ocwen Loan Servicing’s (“Ocwen’s”) motion to dismiss, (3) denying her motions

for recusal, (4) denying her motion for reconsideration, and (5) allowing Ocwen to

charge her $600 to enter into a settlement agreement that Ocwen later rescinded.

For the reasons set forth below, we affirm.

                                           I.

      Johnson, proceeding pro se, filed a complaint against Ocwen alleging

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§§ 1692 et seq.; the Real Estate and Settlement Procedure Act (“RESPA”), 12

U.S.C. §§ 2601, et seq.; the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601, et

seq.; the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILL.

C OMP. S TAT. 505/1, et seq; “violations under Mortgage Servicing Rights, and

violations under the Office of Thrift Supervision, 12 C.F.R. §§ 560.1, et seq.”

      Johnson asserted in her complaint that Ocwen had acquired a mortgage on



                                           2
an East Saint Louis residence belonging to her mother who, in 1958, divorced her

husband and changed her name to Ida Mae Parks. In 2003, and again in 2007,

Parks transferred the East Saint Louis property to Johnson and Johnson’s sister,

Grace Christian Goss, via a quitclaim deed. Johnson contended that, when Ocwen

acquired the mortgage, it

               immediately began failing to post payments, failing to
               acknowledge [the] name change of Ida Mae Johnson to
               Ida Mae Parks, refused to acknowledge [the] Quit Claim
               Deed, refused to acknowledge [the] Assumption Request
               for Paula Johnson and Grace Goss to assume the
               mortgage, changed the payment due date from the 15th to
               the 6th of each month, . . . and plac[ed] forced insurance
               on [the] property.

      Ocwen filed a motion to dismiss Johnson’s complaint under Fed.R.Civ.P.

12(b)(1), asserting that Johnson lacked standing to bring the lawsuit, because

Johnson was not the debtor and had no legal obligation on the loan. Ocwen argued

that Johnson lacked standing to bring suit under the FDCPA, RESPA, TILA, and

the Illinois Consumer Fraud and Deceptive Business Practices Act, because she

was not a “consumer” or “borrower” on the loan, and was not otherwise obligated

on the loan.

      Johnson filed a “motion for leave of court to resolve defendant’s settlement

proposal,” in which she stated that she had paid Ocwen $600.00 in connection with

a written settlement proposal. Ocwen responded that it had extended a written

                                           3
settlement offer to Johnson, but the offer had not been accepted and had expired.

      Johnson filed a subsequent “motion for leave of court to resolve defendant’s

settlement proposal,” in which she requested 30 days in which to resolve a written

settlement proposal. The court denied both of Johnson’s motions, noting that

Ocwen had informed the court that the settlement offer had expired.

      Johnson then submitted an “affidavit,” stating that she had not been notified

that any settlement proposal had been withdrawn or denied, and that she paid

Ocwen $600. She attached to the document a letter from Ocwen to Parks, which

stated that Ocwen would agree to modify Parks’s mortgage if it received a $600

down payment and Johnson and Parks signed a settlement and release agreement

dismissing their claims against Ocwen. The letter stated that if Parks did not

contact Ocwen to accept the offer by close of business on March 18, 2009, it would

proceed with defending the action.

      Johnson filed a motion in opposition to Ocwen’s motion to dismiss, arguing

that the court had jurisdiction to consider her claim because it involved a federal

question, there was complete diversity between the parties, and the amount in

controversy exceeded $75,000. Johnson attached to her motion a January 5, 2009

letter from Ocwen to Johnson, which stated that Ocwen had received Johnson’s

request for an assumption packet, but had determined, after review, that the loan



                                           4
was not assumable.

      Johnson filed a motion “to appear telephonically” and “to set pending

matters for hearing,” arguing that she was legally disabled, air flight travel

expenses would create a financial hardship for her, and her communications and

arguments would be brief.

      The district court denied Johnson’s motion to appear telephonically and to

hold a hearing, finding that Ocwen’s motion to dismiss did not require a hearing

and that such a hearing would not be an “appropriate expenditure of the Court’s

time and resources.”

      The district court granted Ocwen’s motion to dismiss, finding that Johnson

failed to show the she had standing, because the statutes cited in her complaint

protected specific groups of individuals, and Johnson was not a member of these

groups. It dismissed Johnson’s complaint with leave to file an amended complaint

demonstrating standing.

      Johnson filed an amended complaint, asserting that Ocwen violated

§§ 805-809 and 812 of the FDCPA, § 6 of the RESPA, the TILA, and the Illinois

Consumer Fraud and Deceptive Business Practices Act. She also contended that

Ocwen committed “Mortgage Servicing Rights” violations by “refus[ing] to supply

an annual statement outlining the duties that were performed.” Johnson asserted



                                           5
that Ocwen misapplied mortgage payments; charged bogus late fees and charges;

prematurely launched foreclosure proceedings against homeowners; and forced

high-cost homeowners insurance on borrowers despite receiving evidence that the

borrowers already had insurance. She contended that Ocwen committed “office of

thrift supervision violations” by “engag[ing] in false and misleading statements or

omissions.”

      The district court dismissed Johnson’s amended complaint. The court noted

that Johnson’s amended complaint failed to set forth facts showing that she had

standing and failed to explain how Ocwen violated the cited statutes. It found that,

because Johnson lacked standing, she failed to state a claim, and, therefore, the

amended complaint was “due to be dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).” The court dismissed Johnson’s complaint with prejudice,

finding that no additional attempts to amend her complaint were warranted.

      After the dismissal, Johnson filed a motion for recusal, arguing that the

presiding judge’s denial of her request to appear telephonically and to hold a

hearing violated the Americans with Disabilities Act, because it deprived her of

meaningful access to the court.

      The district court denied Johnson’s motion for recusal, stating that its denial

of Johnson’s motion to appear telephonically was based on its determination that



                                          6
no hearing was needed.

       Johnson then filed a “tertiary recusal motion,” asserting that the court was

aware that Johnson and Parks were legally disabled and resided over a thousand

miles away from the court, but nevertheless directed her and Parks “to appear in

person at any and all proceedings,” in violation of the Americans with Disabilities

Act.

       The district court denied Johnson’s “tertiary motion for recusal,” again

noting that it denied Johnson’s motion to appear telephonically because it did not

find just cause to conduct a hearing on Ocwen’s motion to dismiss.

       Johnson filed a motion for reconsideration, pursuant to Fed.R.Civ.P. 60(b),

stating that the district court abused its discretion in failing to refer her motions for

recusal to another judge for resolution on the merits. She also asserted that Ocwen

had misrepresented to the court that there was never a settlement proposal.

       The court denied Johnson’s motion for reconsideration, again noting that it

did not hold a hearing because one was not needed. The court also noted that it

was not aware of any requirement that it refer motions for recusal to another judge.

                                            II.

       Dismissal of Complaint

       Under section 1915(e)(2)(B)(ii), a district court may dismiss a case filed in



                                            7
forma pauperis at any time if it “fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). A plaintiff’s complaint “should not be

dismissed for failure to state a claim unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of [her] claim which would entitle

[her] to relief.” Phillips v. Mashburn, 746 F.2d 782, 784 (11th Cir. 1984).

       Questions of standing are reviewed de novo. Miccosukee Tribe of Indians of

Fla. v. Fla. State Athletic Comm’n, 226 F.3d 1226, 1228 (11th Cir. 2000).

Standing involves both constitutional and prudential requirements. Harris v.

Evans, 20 F.3d 1118, 1121 (11th Cir. 1994). To satisfy Article III’s case or

controversy requirement, a plaintiff must demonstrate: (1) that she has suffered

injury in fact; (2) that the injury is fairly traceable to the actions of the defendant;

and (3) that the injury is likely to be redressed by a favorable decision. Bennett v.

Spear, 520 U.S. 154, 162, 117 S.Ct. 1154, 1161, 137 L.Ed.2d 281 (1997). “Those

who do not possess Art. III standing may not litigate as suitors in the courts of the

United States.” Valley Forge Christian Coll. v. Americans United, 454 U.S. 464,

475-76, 102 S.Ct. 752, 760, 70 L.Ed.2d 700 (1982).

       The prudential limits on standing provide that: (1) the plaintiff must assert

her own rights and interests and may not rely on the rights and interests of others;

(2) the federal courts will not adjudicate “abstract questions of wide public



                                             8
significance” amounting to “generalized grievances,” which are more appropriately

resolved by the legislative branches; and (3) the plaintiff’s complaint must fall

within the “zone of interests” to be protected by the statute in question. Id., 454

U.S. at 475, 102 S.Ct. at 760. Although plaintiffs generally may assert only their

own legal rights and interests, a plaintiff may bring an action on behalf of a third

party if: (1) the plaintiff suffered an injury in fact so as to have a sufficient concrete

interest in the case; (2) the plaintiff has a close relationship to the party; and (3) the

third party faces an obstacle to protecting her own interests. Harris, 20 F.3d at

1122.

        Johnson’s amended complaint fails to establish Article III standing, because

Johnson was not a borrower or otherwise obligated on the Ocwen loan and,

therefore, did not suffer an injury-in-fact. See Bennett, 520 U.S. at 162, 117 S.Ct.

at 1161; Stalley ex rel. U.S. v. Orlando Regional Healthcare Sys., Inc., 524 F.3d

1229, 1232 (11th Cir. 2008) (explaining that plaintiff’s complaint must allege,

inter alia, “an injury in fact – a harm suffered by the plaintiff that is concrete and

actual or imminent,” to establish Article III standing). In her complaint, Johnson

asserts that Ocwen’s conduct resulted in the following injuries: “fraudulent

overcharges, fraudulent service, fraudulent late fees, fraudulent escrow fees,

harassment, loss or destruction of borrower[’]s insurance documents, placing



                                             9
insurance on an insured property, loss or destruction of borrower[’]s tax

documents, loss or destruction of borrower[‘]s court documents.” Although Parks

may have suffered these injuries, Johnson herself did not, because she was not a

party to the loan. In fact, Johnson admitted in her original complaint that her name

was never added to the loan, and the supporting documents that she submitted to

the court confirm this.

      Johnson also failed to meet the prudential requirements for standing, because

she failed to show that her complaint was within the “zone of interests” protected

by the statutes she cited. See Valley Forge, 454 U.S. at 475, 102 S.Ct. at 760. The

specific provisions of the FDCPA that Johnson cites in her amended complaint –

§§ 805-09 and 812 – protect “consumers” from abusive debt collection practices

and other deceptive actions taken by creditors. See 15 U.S.C. §§ 1692c-g, 1692j.

Section 6 of the RESPA specifically provides that “[w]hoever fails to comply with

any provision of this section shall be liable to the borrower for each such failure.”

12 U.S.C. § 2605(f) (emphasis added). The TILA provides a “civil cause of action

by a consumer against a creditor who fails to make the required disclosures.”

Tower v. Moss, 625 F.2d 1161 (11th Cir. 1980) (emphasis added); see 15 U.S.C.

§ 1640(a). Similarly, the Illinois Consumer Fraud and Deceptive Business

Practices Act protects “consumers,” meaning “any person who purchases or



                                          10
contracts for the purchase of merchandise.” 815 ILL. C OMP. S TAT. 505/1(e).

Accordingly, the district court did not err in finding that, because Johnson was not

a debtor or “consumer” of the loan, she was not protected by the statutes she cited

and, therefore, lacked standing. Furthermore, Johnson was not entitled to bring an

action on Parks’s behalf, because, although she is closely related to Parks, Johnson

failed to show that she suffered an injury in fact or that Parks faced an obstacle to

protecting her own interests. See Harris, 20 F.3d at 1122.

      As noted above, a plaintiff’s complaint “should not be dismissed [under

section 1915(e)(2)(B)(ii)] unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.”

Phillips v. Mashburn, 746 F.2d 782, 784 (11th Cir. 1984). Here, it was clear that

Johnson could prove no set of facts that would entitle her to relief, because she was

not a party to the Ocwen loan and, therefore, lacked standing to bring any claim

based on that loan. In both her first and her amended complaint, the only claims

Johnson raised were based on the Ocwen loan. Accordingly, the district court did

not err in dismissing Johnson’s complaint under § 1915(e)(2)(B)(ii).

      Failure to Hold Hearing

      We review a district court’s decision to rule on a motion to dismiss without

an evidentiary hearing for abuse of discretion. Sunseri v. Macro Cellular Partners,



                                          11
412 F.3d 1247, 1250 (11th Cir. 2005). The district court has “broad discretion” in

resolving jurisdictional issues and “may determine these issues by receiving

affidavits, interrogatories, depositions, oral testimony, or any combination of the

recognized methods of discovery.” Washington v. Norton Mfg., Inc., 588 F.2d

441, 443 (5th Cir. 1979).

      The district court did not abuse its discretion in denying Johnson’s request

for a hearing. In her motion requesting a hearing, Johnson did not explain why a

hearing should be held or what evidence she would present at such a hearing.

Furthermore, because Johnson’s complaint clearly showed that she lacked

standing, the court reasonably determined that a hearing was not necessary.

Because no hearing was held, the district court committed no error in denying

Johnson’s request to appear telephonically.

      Denial of Motions for Recusal

      A judge’s denial of a motion to recuse himself is reviewed for abuse of

discretion. United States v. Amedeo, 487 F.3d 823, 828 (11th Cir. 2007). Pursuant

to 28 U.S.C. § 455(a), a federal judge must “disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a).

“Under § 455(a), recusal is appropriate only if an objective, disinterested, lay

observer fully informed of the facts underlying the grounds on which recusal was



                                          12
sought would entertain a significant doubt about the judge’s impartiality.”

Amedeo, 487 F.3d at 828 (quotations omitted). To disqualify a judge under § 455,

the bias “must stem from extrajudicial sources, unless the judge’s acts demonstrate

such pervasive bias and prejudice that it unfairly prejudices one of the parties.”

United States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999) (quotations omitted).

“[A]dverse rulings alone do not provide a party with a basis for holding that the

court’s impartiality is in doubt.” Byrne v. Nezhat, 261 F.3d 1075, 1103 (11th Cir.

2001).

         Here, the judge did not abuse his discretion in denying Johnson’s motions

for recusal. Johnson failed to show that, under § 455, the judge was impartial or

had a personal bias or prejudice against her. Johnson’s claims of bias were based

solely on the judge’s denial of her motion to appear telephonically and hold a

hearing on Ocwen’s motion to dismiss. However, this single adverse ruling is

insufficient to establish that the judge was impartial. See Byrne, 261 F.3d at 1103.

Furthermore, the court explained that it denied Johnson’s motion because it

determined that a hearing was unnecessary. As noted above, the district court did

not abuse its discretion in making that determination. Accordingly, because

Johnson failed to show a bias stemming from an extrajudicial source, the district

court did not abuse its discretion in denying the motion for judicial recusal. See



                                           13
Bailey, 175 F.3d at 968.

        Denial of Motion for Reconsideration

        The denial of a Rule 60(b) motion is reviewed for an abuse of discretion.

Crapp v. City of Miami Beach, 242 F.3d 1017, 1019 (11th Cir. 2001). Rule 60(b)

provides that the district court may relieve a party from a final judgment or order

based on, inter alia, mistake, inadvertence, surprise, or excusable neglect; fraud,

misrepresentation, or misconduct by an opposing party; “any other reason that

justifies relief.” Fed.R.Civ.P. 60(b)(1), (3), (6).

        The district court has broad discretion in ruling on a Rule 60(b) motion. See

Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). A motion pursuant to Rule

60(b)(6) must demonstrate “that the circumstances are sufficiently extraordinary to

warrant relief. Even then, whether to grant the requested relief is . . . a matter for

the district court’s sound discretion.” Toole v. Baxter Healthcare Corp., 235 F.3d

1307, 1317 (11th Cir. 2000) (quotations omitted). We will not reverse a district

court’s denial of a Rule 60(b)(6) motion on appeal unless the appellant

demonstrates that the district court was required to grant relief. Cano, 435 F.3d at

1342.

        In her Rule 60(b) motion, Johnson requested relief from the district court’s

orders denying her motion for a hearing and her motion for recusal. As explained



                                           14
above, the district court did not abuse its discretion in denying Johnson’s motion

for a hearing and her motion for recusal. Because Johnson failed to show that the

district court erred in denying these motions, she falls far short of demonstrating

that the district court was required to grant relief. See Cano, 435 F.3d at 1342.

Accordingly, the district court did not err in denying Johnson’s motion for

reconsideration.

      Settlement Agreement

      “Failure to raise an issue, objection or theory of relief in the first instance to

the trial court is generally fatal.” Denis v. Liberty Mut. Ins. Co., 791 F.2d 846,

848-49 (11th Cir. 1986). “As a general rule, an appellate court will not review a

legal issue or theory not presented to the trial court, unless the issue is a pure

question of law and the court’s failure to consider it would result in a miscarriage

of justice.” NAACP v. Hunt, 891 F.2d 1555, 1563 (11th Cir. 1990).

      We decline to exercise our jurisdiction to review Johnson’s claim, because

failure to consider the issue does not result in a miscarriage of justice. Id. First,

although Johnson informed the district court that Ocwen had extended a settlement

offer, she never requested that the court take action against Ocwen for extending a

fraudulent offer. Second, the plain language of the settlement letter states that

Johnson and Parks were required to sign a settlement and release agreement and



                                           15
contact Ocwen’s counsel prior to 5:00 p.m. on March 18, 2009, in addition to

making a $600 “down payment” in order to accept the offer. Johnson does not

allege that she signed the settlement and release agreement or contacted Ocwen’s

counsel to accept the offer. Accordingly, we affirm the district court’s dismissal of

Johnson’s complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).

      AFFIRMED.




                                          16